t c summary opinion united_states tax_court joseph h schenker petitioner v commissioner of internal revenue respondent docket no 5755-07s filed date joseph h schenker pro_se elizabeth martini for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioner was engaged in a trade_or_business during and which would allow him to deduct expenses claimed on schedule c profit or loss from business for these years if petitioner was not engaged in a trade_or_business then a second issue for decision arises as to whether petitioner is entitled to deduct those expenses under any other provisions of the code background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in new york state when he filed his petition after graduating from the talmudical academy of baltimore maryland petitioner studied at and received his rabbinical ordination from hebron yeshiva knesset israel hebron yeshiva in jerusalem israel a yeshiva is a rabbinical seminary 1the prestigious hebron spelled alternately as hevron or chevron on many documents depending on the translation from hebrew to english yeshiva originated in the 1800s in slabodka lithuania following the tumultuous aftermath of world war i the yeshiva relocated to hebron in palestine which was then under a british mandate in date many members of the hebron jewish community including teachers and students of the yeshiva were killed in a massacre the yeshiva resettled in the geula section of jerusalem and formally renamed the school the hebron yeshiva knesset israel in memory of the students and continued petitioner returned to the united_states where he earned a bachelor’s degree in economics from queens college in new york and a master’s degree in educational research from city college in new york following a brief stint as a talmud teacher at a yeshiva in miami florida petitioner returned to the city college of new york where he worked for many years in the educational research field then he rejoined the talmudical academy of baltimore as a fundraiser on or about date petitioner signed an employment contract with rabbi chevroni the administrator of givat mordechai the contract called for petitioner to serve a 6-month trial period starting date as full-time executive director of hebron yeshiva’s new york city office the new york office has the official name american friends of hebron yeshiva in jerusalem inc american friends the contract stated that petitioner’s official title was president of the friends of the yeshiva in america and that his principal responsibilities were to oversee office functions such as collection donor mailing lists and bookkeeping and to raise funds from supporters in the continued teachers who died there because of its location the yeshiva became known as hebron yeshiva geula geula because of its growth around hebron yeshiva opened a second more spacious location in the givat mordechai section of jerusalem this second location became known as hebron yeshiva givat mordechai givat mordechai and left hebron yeshiva with two branches geula and givat mordechai operating under one charter united_states and canada the pay was dollar_figure per year petitioner in addition to his salary was to receive percent of all income arising from new contributors to the yeshiva that he brought in personally the percentage was reduced to percent if the contributor earmarked the donation for the building fund and gave more than dollar_figure earlier two american sisters from titusville pennsylvania rebecca and mirrel davis created sizable charitable trusts through their wills each sister directed that hebron yeshiva was to receive percent of the trust’s annual income petitioner learned of the sisters’ trusts through his position with american friends after hebron yeshiva established a second campus givat mordechai’s enrollment grew rapidly the record is not clear about the ensuing events but it appears that the leader of geula rabbi sarna and the leader of givat mordechai rabbi chevroni had a dispute rabbi sarna and rabbi chevroni tried to find a solution but eventually they went to a religious court to resolve the matter apparently the religious court suggested that they dissolve the unified charter operate under separate names and seek civil arbitration to divide the assets and income in date for unknown reasons rabbi chevroni terminated petitioner’s job with american friends petitioner with his knowledge as the former director approached rabbi sarna and offered to provide information that might be valuable in the arbitration on or about date petitioner signed a contract drafted by rabbi sarna the contract stated that petitioner would have available certain information related to american friends’ assets donor mailing lists and transfers to hebron yeshiva as compensation_for the information the contract called for petitioner to receive one of three percentages depending on the reaction of rabbi chevroni to rabbi sarna’s contract with petitioner if the contract caused rabbi chevroni to provide previously undisclosed information to the arbitrator then petitioner would receive percent of the amount that geula received over years as a result of the arbitrator’s decision however if rabbi chevroni was not forthcoming and rabbi sarna needed petitioner’s information then petitioner’s percentage would be percent finally if rabbi chevroni offered geula a fixed annual payment and geula did not need to contact the donors on the american friends’ mailing lists then petitioner’s percentage would be one-third the contract also provided that if rabbi sarna and petitioner were to have any other joint projects in the future then at that time they would agree on petitioner’s compensation_for such cooperation it turned out that rabbi sarna did need and petitioner did furnish valuable information such as donor lists and funding figures from american friends apparently at some point afterwards the leadership of the two branches formally dissolved the parent_corporation through israel’s registrar of corporations and officially established two separate entities hebron yeshiva guela and hebron yeshiva knesset israel--givat mordechai the leaders also apparently agreed to divide donations and perhaps certain assets in a ratio of percent to givat mordechai and percent to geula petitioner who was living in brooklyn and who was now out of a job tried his hand as an independent mortgage broker in he paid dollar_figure to buy a one-bedroom cooperative co-op apartment on the upper west side of manhattan around petitioner also entered into an oral agreement with rabbi sarna to raise funds for geula in exchange for one-third of the donations he generated on occasion petitioner would meet with mortgage clients and fundraising donors at the co-op apartment but more often he would go to the client’s or donor’s location he would also call donors and read the new york times for leads intermittently rabbi sarna would visit the united_states sometimes for up to to weeks to meet with people and help with fundraising very often on these visits rabbi sarna would stay at petitioner’s co-op apartment petitioner did not charge him rent apparently at some point petitioner began to include a schedule c with his annual income_tax return to claim business deductions for expenses related to his mortgage activities fundraising efforts and co-op apartment in petitioner began working full time for the new york city department of finance where he continues to work full time to date even though petitioner’s mortgage efforts ended sometime during the first half of petitioner continued to deduct apartment and other expenses on schedules c through the end of he did not list a business name principal activity or business code on the schedules c petitioner generated donations to geula of about dollar_figure dollar_figure and zero in and respectively in petitioner traveled to and stayed in israel for days during which time he met with rabbi sarna and other leaders at geula to discuss fundraising petitioner deducted the cost of the trip on the schedule c by this time unfortunately for petitioner he still had not received a penny from geula either under the contract or for his subsequent fundraising activities petitioner did not press his claim because he assumed the payments would be forthcoming after geula started receiving funds under the agreement to split income with givat mordechai however in rabbi sarna indicated to petitioner that geula would not pay him for prior years in date petitioner traveled again to israel this time staying for days he confronted rabbi sarna regarding payment under the contract petitioner received no payment or commitment from rabbi sarna as a consequence before returning home petitioner met with and engaged an israeli law firm to sue geula and rabbi sarna petitioner deducted the travel_expenses related to the trip on schedule c after returning to new york petitioner continued to fundraise intermittently for guela because he wanted to maintain his relationship with the institution during the litigation however petitioner stopped fundraising completely by the spring of and in late date petitioner moved out of brooklyn and into the co-op apartment after date petitioner stopped claiming schedule c deductions for apartment expenses in date the initial phase of his israeli litigation concluded when the district_court of jerusalem israel ruled that petitioner was entitled to receive percent of the sums that geula was to receive over a 5-year period from givat mordechai because petitioner was dissatisfied with the judicial decision of what he believed was an unfairly low percentage he appealed to the israeli supreme court around date a few days after a pretrial conference with a justice of the israeli supreme court petitioner and rabbi sarna reached a settlement they agreed petitioner is to receive percent of all monies from the sisters’ fund to be obtained by hebron yeshiva geula dating on a yearly basis back to and from the date the first monies are received for the next years--22 percent from to givat mordechai received about dollar_figure million in donations through american friends of which it owes geula about dollar_figure million the record is not clear as to the source of the donations and whether the percentages in the settlement refer solely to donations from the sisters’ trusts or to all funds geula is to receive from givat mordechai before the settlement petitioner’s israeli attorney estimated petitioner could receive a judgment between dollar_figure to dollar_figure after the settlement petitioner estimated geula owed him more than dollar_figure through the date of trial in date petitioner still had not received any payment from geula petitioner timely filed his through federal_income_tax returns he reported the following taxable_income wages state tax_refund business income loss pension distribution adjusted_gross_income itemized_deductions personal_exemption taxable_income dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number the detail for each schedule c is as follows income expenses advertising legal fees medical_expenses mortgage interest nycers pension buyback real_estate_taxes travel other expenses apt maintenance fees newspapers magazines telephone petitioner discrepancy2 profit loss -0- -0- dollar_figure -0- big_number big_number big_number n a big_number big_number big_number -0- dollar_figure -0- -0- -0- big_number big_number big_number n a n a big_number big_number -0- dollar_figure big_number big_number -0- n a big_number -0- big_number 1for the court received a transcript of petitioner’s account instead of a tax_return as a result no breakout was available of petitioner’s other expenses which the transcript reported as dollar_figure however the stipulation of facts states that petitioner deducted dollar_figure in apartment maintenance fees leaving dollar_figure as other expenses 2petitioner prepared his tax returns manually in each year the sum of the individual expenses did not add up to and were less than the total amount of expenses that petitioner reported on schedule c petitioner did not explain the discrepancies respondent audited petitioner’s tax returns for through and determined that petitioner’s fundraising and other activities did not rise to the level of an active trade_or_business consequently respondent disallowed petitioner’s schedule c deductions respondent however allowed petitioner’s deductions for mortgage interest and real_estate_taxes on schedule a itemized_deductions as a result of all of the above adjustments respondent issued a notice_of_deficiency dated date determining deficiencies of dollar_figure dollar_figure and dollar_figure in petitioner’s federal income taxes for and respectively petitioner timely petitioned this court seeking allowance of his schedule c deductions discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 under sec_7491 a taxpayer may shift the burden to the commissioner regarding factual matters if the taxpayer produces credible_evidence and meets the other requirements of the section petitioner has not raised the burden_of_proof as an issue and therefore the burden remains with petitioner deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to a deduction 503_us_79 292_us_435 2the court rounded all dollar amounts in this opinion to the nearest dollar sec_6001 requires taxpayers to maintain records sufficient to establish the amount of each deduction see also sec_1_6001-1 e income_tax regs taxpayers may deduct only the business_expenses that they can substantiate 90_tc_74 a taxpayer may deduct ordinary and necessary expenses that he pays in connection with the operation of a trade_or_business sec_162 122_tc_305 to be ordinary the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering supra pincite additionally the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs sec_262 disallows deductions for personal living or family_expenses if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount we may estimate the amount bearing heavily against the taxpayer whose inexactitude is of his own making 39_f2d_540 2d cir however the taxpayer must present sufficient evidence for the court to form an estimate because without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir 85_tc_731 i whether petitioner was engaged in a trade_or_business respondent determined that petitioner was not engaged in fundraising or any other activity sufficient to qualify the expenses for and as sec_162 business deductions on schedule c to be engaged in a trade_or_business within the meaning of sec_162 an individual taxpayer must be involved in the activity with continuity and regularity and with the primary purpose of deriving a profit 480_us_23 52_f3d_23 2d cir vacating and remanding tcmemo_1993_536 whether the taxpayer is carrying_on_a_trade_or_business requires an examination of all of the facts and circumstances in each case commissioner v groetzinger supra pincite ranciato v commissioner supra pincite although a reasonable expectation of a profit is not required the taxpayer’s profit objective must be actual and honest ranciato v commissioner supra pincite 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1 a income_tax regs whether a taxpayer has an actual and honest profit objective is a question of fact to be answered from all of the relevant facts and circumstances ranciato v commissioner supra pincite hastings v commissioner tcmemo_2002_310 sec_1_183-2 income_tax regs the pertinent regulations set forth a nonexhaustive list of factors that may be considered in deciding whether a profit objective exists these factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort the taxpayer expended in carrying on the activity the taxpayer’s expectation that assets he used in the activity would appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which the taxpayer earned the financial status of the taxpayer and the elements of personal pleasure or recreation 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs no single factor or group of factors is determinative golanty v commissioner supra pincite a final_determination is made only after a consideration of all of the relevant facts and circumstances sometime during the first half of petitioner ended his mortgage brokerage activity he did not receive any income from the mortgage business during the years in dispute therefore at the outset we conclude on the basis of the above factors that petitioner was not in the trade_or_business of being a mortgage broker during the years at issue petitioner’s fundraising activities require greater analysis petitioner received no payments for his fundraising efforts during or petitioner spent the bulk of his working hours maintaining his full-time job with the city in petitioner’s fundraising efforts were infrequent and petitioner did not conduct his efforts with the continuity or regularity that sec_162 requires petitioner curtailed his fundraising activities even further after date when he started suing geula and rabbi sarna and he ceased fundraising entirely by spring importantly the law holds that a sporadic activity does not qualify as a trade_or_business commissioner v groetzinger supra pincite petitioner has not established a profit objective for his fundraising activity on behalf of geula we observe that petitioner did not receive any payment for his efforts during the years at issue and that he did not conduct the activity on a regular basis further petitioner as a rabbi may find it a righteous deed to help jewish causes and raise funds for his alma mater likewise petitioner’s efforts in trying to gain payment from the contract was not an ongoing trade_or_business within the meaning of sec_162 but rather was an activity that fits well under the definition of sec_212 as an endeavor petitioner pursued for the collection of income due him for all the foregoing reasons we hold that petitioner’s fundraising activity was not a trade_or_business during through although petitioner may not deduct his expenses as sec_162 trade_or_business_expenses on schedule c other sections allow deductions for some of the expenses as itemized_deductions on schedule a we now discuss each of the disputed expenses ii deductibility of expenses a advertising petitioner sent a dollar_figure check dated date to his synagogue in new york to display the name of his mortgage business in an advertising brochure printed for the synagogue instead the synagogue listed petitioner’s personal name on a one-page scroll of honor for a date luncheon petitioner deducted the dollar_figure on schedule c in as an advertising expense because we have already concluded that petitioner was not in the trade_or_business of mortgage brokering during he may not deduct the payment as an above_the_line advertising expense similarly because petitioner did not write the check with detached and disinterested generosity the payment is not deductible as a schedule a charitable_contribution see 125_tc_281 affd 549_f3d_1252 9th cir if petitioner had received any income from his mortgage activity he would have had to report the income therefore petitioner may deduct the dollar_figure as a sec_212 miscellaneous itemized_deduction incurred for the production_of_income subject_to the 2-percent floor that sec_67 imposes on sec_212 expenses b legal fees petitioner deducted dollar_figure and dollar_figure for and respectively on schedules c for payments to an israeli law firm petitioner had engaged the firm to press his legal claim against geula and rabbi sarna for payment under the contract petitioner’s only substantiation for the expenses was a letter from the israeli law firm stating that pertaining to the litigation petitioner paid dollar_figure in and dollar_figure in because petitioner’s litigation expenses arose from a contract right generating income he may deduct the legal fees under sec_212 as miscellaneous_itemized_deductions incurred for the production_or_collection_of_income see 372_us_39 335_f2d_738 2d cir affg 39_tc_647 respondent acknowledged that petitioner’s legal fees are deductible under sec_212 but disallowed the deduction because petitioner did not substantiate the fees we find the law firm’s letter to be credible_evidence and therefore we hold that petitioner may deduct the legal fees the law firm reported subject_to the 2-percent limitation that sec_67 imposes on sec_212 expenses see knight v commissioner u s __ __ 128_sct_782 sec_1_67-1t and temporary income_tax regs fed reg date c medical_expenses petitioner deducted dollar_figure and dollar_figure for and respectively on schedules c for medical_expenses he may have also claimed medical_expenses in on schedule c which respondent’s transcript may have included in other expenses or which petitioner may have included as part of the discrepancy in adding up his total expenses sec_213 permits a deduction for medical_expenses that taxpayers incur and which insurance does not cover but only to the extent that the expenses exceed percent of the taxpayer’s adjusted_gross_income further sec_1_213-1 income_tax regs requires taxpayers to substantiate their medical_expenses by providing the names and addresses of the persons or organizations to whom they made payment and the amounts and dates of the payments we have some leeway because of cohan v commissioner f 2d 2d cir however petitioner has not provided doctors’ invoices printouts from pharmacies or any other evidence from which we can form a reasonable estimate of the expenses he paid moreover petitioner would have to establish that his payments went for qualifying medical_expenses and that insurance did not cover or reimburse the payments for the foregoing reasons petitioner may not deduct medical_expenses for or d nycers pension buyback during and petitioner paid dollar_figure and dollar_figure respectively to buy back pension credits with the new york city employee retirement_system nycers the buy back program is an option for nycers members who previously worked for a public employer within new york state and who at that time did not participate in nycers eligible members may buy pension credits in nycers for their prior state employment petitioner funded his buy backs by writing a dollar_figure check in and by paying for the remaining and buy backs through payroll withholdings petitioner makes two arguments to support the validity of the deductions first petitioner contends that his payments should qualify as deductible employer contributions however as noted above petitioner has not established that he was operating a business during through and further he made the contributions as an employee of new york city not as an employer secondly petitioner contends that the combination of the following two sentences in nycers’s brochure buy back no pincite disallows a deduction only when an employee pays for the buy back through payroll withholdings members generally have three options to purchase previous service lump sum payroll deductions or roll over funds from a or b deferred_compensation plan and if you pay for your previous service through payroll deductions those deductions are subject_to federal state_and_local_income_taxes however to the extent that those sentences are relevant they focus narrowly on the taxation of payroll withholdings and do not overcome the broader and more pertinent language in the brochure which states explicitly that there is no tax advantage to buying-back time moreover from a legal standpoint it is long settled that employee contributions to a pension_plan are not deductible under sec_162 business_expenses sec_212 expenses for the production_of_income or any other section of the code 144_f2d_287 4th cir affg 2_tc_267 72_tc_996 42_tc_766 the courts have held that two main reasons explain why employee contributions are not deductible first one can view an employee’s contributions to a pension_plan as a capital_contribution that the employee recovers without tax after he or she begins to receive the pension benefit sims v commissioner supra pincite secondly if the contributions are an expense then they are a nondeductible sec_262 payment for personal living or family_expenses id for all the foregoing reasons petitioner may not deduct his buy back payments e travel petitioner deducted travel_expenses of dollar_figure and dollar_figure for and 12-day stays in israel in april through date and in date respectively these expenses consisted of dollar_figure and dollar_figure for airfare respectively with the remainder for each year going to meals and incidentals which petitioner computed using a per_diem rate of approximately dollar_figure per day petitioner testified that during the trip he discussed fundraising with rabbi sarna and other leaders at geula and that during the trip he confronted rabbi sarna and engaged an israeli law firm to try to collect payment from the contract because petitioner was not engaged in the trade_or_business of fundraising during or none of the travel_expenses are deductible as sec_162 business_expenses however regarding the trip we discuss below whether the travel_expenses are deductible under sec_212 sec_212 allows a deduction for travel_expenses that taxpayers incur for the production_or_collection_of_income however sec_274 requires substantiation before a deduction can be allowed when a trip consists of personal and business activities the taxpayer may deduct the travel_expenses only if the trip is related primarily to the business_purpose which is a facts and circumstances inquiry 370_us_269 for travel outside the united_states sec_274 generally disallows a deduction for the portion of the expense that is not allocable to the income-producing activity however sec_274 provides an exception to sec_274 if the trip qualifies under one of two exceptions a the trip does not exceed week or b the portion of the trip not attributable to the taxpayer’s sec_212 activities constitutes less than percent of the total time of the stay hintze v commissioner tcmemo_2001_70 regarding petitioner’s trip to israel we note that because he is an orthodox rabbi and because he studied for and received his ordination in israel he had religious and personal reasons for visiting there out of hi sec_12 days in israel we give petitioner the benefit of the doubt and estimate that he spent days percent of his stay discussing the contract with rabbi sarna and with the israeli law firm because out of days is well less than percent of the time he stayed in the country petitioner’s trip was primarily personal and therefore he may not deduct his airfare however under sec_274 the portion of his expenses allocable to his sec_212 activities may be deductible sec_274 the commissioner under authority of sec_274 issues annual revenue procedures that rely on monthly rates published by the u s department of state bureau of administration to allow a combined per_diem meal and incidental rate for jerusalem israel of dollar_figure per day for april and date as well as dollar_figure per day for date 115_tc_210 sec_1_274-5 income_tax regs revproc_2002_63 2002_2_cb_691 for the trip revproc_2003_80 2003_2_cb_1037 for the trip consequently petitioner is entitled to a deduction for meals and incidental_expenses of dollar_figure dollar_figure x days subject_to the 50-percent limitation on meals and entertainment that sec_274 imposes and subject_to 2-percent floor that sec_67 imposes on sec_212 expenses see johnson v commissioner supra pincite f co-op apartment maintenance fees newspaper and magazine subscriptions and telephone expenses on schedules c for and petitioner deducted dollar_figure dollar_figure and dollar_figure respectively for co-op maintenance fees on his upper west side co-op apartment likewise petitioner deducted dollar_figure and dollar_figure on schedules c for telephone service at the co-op apartment for and respectively petitioner also deducted dollar_figure on schedule c for for a subscription to the new york times newspaper and briefly to new york magazine petitioner testified that on occasion he met with potential donors at the apartment rabbi sarna on occasion stayed there about percent of the telephone usage was for fundraising and he read the newspaper for fundraising leads sec_262 disallows a deduction for personal living or family_expenses the taxpayer bears the burden of proving that an expense was for a business or income-producing purpose rather than for personal reasons 72_tc_433 for an expense to be deductible the taxpayer must show that he incurred the expense primarily to benefit his business and the expense must have had a proximate rather than a remote or incidental relationship to the taxpayer’s business id specifically the purchase of general circulation newspapers is a personal_expense that taxpayers may not deduct 690_f2d_40 2d cir affg in part and revg in part 76_tc_252 as to the telephone expenses petitioner moved into the co-op apartment in date because petitioner has not substantiated the pre-residential income-producing use the claimed deduction must be disallowed under sec_262 further once the apartment became petitioner’s residence near the end of the telephone expenses would become subject_to sec_262 which disallows a deduction with respect to the first telephone line to a taxpayer’s residence moreover as we have previously discussed petitioner was not conducting fundraising during through with sufficient continuity and regularity to qualify his expenses as deductible sec_162 trade_or_business_expenses on schedules c further petitioner has not shown how these expenses are proximately and not incidentally related to his attempts to collect payment from the contract for all the foregoing reasons petitioner may not deduct the apartment maintenance fees telephone charges or newspaper subscriptions to reflect our disposition of the issues conclusion decision will be entered under rule
